Title: From George Washington to Maj. Gen. Stirling, 25 August 1777 [letter not found]
From: Washington, George
To: Stirling, Lord (né William Alexander)

Letter not found: to Maj. Gen. Stirling, 25 Aug. 1777. The 13th Antiquarian Booksellers Association catalog, 1970, item 586, includes the following excerpt from this letter signed, which was written at Wilmington, Del.: “The Enemy are landing, as you will be informed by the enclosed Copy of a Letter, which came this afternoon by Express to Brigad’r Gen’l McKinlay. I request . . . you march with your Division under your command without any loss of time, to this place, where you will receive further Orders. The Troops will come light and the Baggage will folow.”